Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response filed 10 July 2022 amends claims 2, 13, and 21; cancels claims 3, 4, 8, 14, and 15; providing claims 2, 5-7, 9-13, and 16-21 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 9-21 rejected under 35 U.S.C. 103 as being unpatentable over Georges (US 9581966) in view of Hanson (US 2006/0238772).
	For claim 2, Georges discloses a method for forming a collective image ([col. 9, l. 40]: obtaining a complex image of an object, obtaining data representative of such an image, and generating a 3-dimensional (3-D) view of the object based on such data), the method comprising: 
	receiving, at an imaging sensor, interaction light resulting from interaction between an illumination beam and an object, to form an image of an object on the imaging sensor ([10, 59-67]: a converging ray envelope 236 focused at an imaging plane of the imaging sensor 250. The imaging lens 228 images the object onto the imaging sensor 250), 
	the illumination beam comprising light having a plurality of different temporal or spatial coherence characteristics ([13, 51-52]: A coherent light source 410 is depicted as generating an output beam 412 having a red (R) component. [13, 62-64]: Similarly, but with different temporal coherence characteristics, a coherent light source 420 is depicted as generating an output beam 422 having a green (G) component.); and 
	interfering at least a portion of the interaction light with a plurality of reference beams simultaneously ([14, 9-18]: In the example shown, the blue beam 438 and the green beam 428 are shown to be combined by a beam splitter 404 so as to yield a GB beam 406. The GB beam 406 is further combined with the red beam 418 by a beam splitter 408 so as to yield an RGB beam 402. The RGB beam 402 can then be utilized as a reference/illumination beam for imaging), 
	thereby forming a plurality of interference patterns imaged on the image sensor ([13, 9-17]: Such an image can include an interference of an intensity image and a reference beam so as to yield a complex image); 
	wherein each reference beam has a temporal or spatial coherence characteristic corresponding to one of the different temporal or spatial coherence characteristics ([14, 9-18]: In the example shown, the blue beam 438 and the green beam 428 are shown to be combined by a beam splitter 404 so as to yield a GB beam 406. The GB beam 406 is further combined with the red beam 418 by a beam splitter 408 so as to yield an RGB beam 402. The RGB beam 402 can then be utilized as a reference/illumination beam for imaging); and 
	wherein the interference patterns combine with the image of the object at the imaging sensor to form the collective image having a Fourier transform or an inverse Fourier transform that includes a plurality of side lobes in Fourier space ([12, 61-67]: Referring to FIG. 5 and the insets therein, the projection beam 302 can be separated into different spatial components. For example, a central component 342 and side lobes 344, 346 that are the Fourier transform 340 of the interference image 280), 
	each side lobe corresponding to one of the reference beams ([16, 11-14]:a pupil mask of a camera, along with a reference beam (representative of a delta-function in frequency or Fourier space) can yield a three-lobe structure in frequency (e.g. Fourier) space.) and having temporal or spatial information corresponding to the object ([11, 49-55] An intensity image (e.g., an image 280 that includes phase information 264 encoded in interference fringes that result from interference of an intensity image 282 of an object; [9, 36-40]: obtaining data representative of such an image, and generating a 3-dimensional (3-D) view of the object based on such data). 
	While Georges discloses a side lobe in Fourier space ([12, 61-76]), Georges does not disclose a plurality of side lobe pairs in Fourier space, each side lobe pair comprising a side lobe and a complex conjugate of the side lobe disposed opposite the side lobe about the center of the collective image, each side lobe corresponding to one of the reference beams and having holographic information corresponding to the object.
Hanson teaches a plurality of side lobes lobe pairs in Fourier space ([0101] These are Fourier transformed together to produce two independent sets of sidebands), 
	each side lobe pair comprising a side lobe and a complex conjugate of the side lobe ([0101] e.g. multiplying the complex conjugate of one complex image by the other results in a complex image with intensity equal to the multiplication of the two image intensities and phase equal to the difference between the two image phases) disposed opposite the side lobe about the center of the collective image ([0101] e.g. Two sets of fringes are seen in the portion of the image in FIG. 6), 
	each side lobe corresponding to one of the reference beams ([0101] Sidebands from the first set of fringes (blue) are in the upper left and lower right of the portion of the image in FIG. 6 on the right. Sidebands from the second set of fringes are in the lower left and upper right of the portion of the image in FIG. 6 on the right) and 
	having holographic information corresponding to the object ([0101] complex images having a magnitude equal to the ratio of the two image intensities and a phase equal to the difference between the two image phases).
It would be obvious for a person with ordinary skill in the art to combine the Fourier side lobe pair imaging teachings of Hanson with the interferometry teachings of Georges for the benefit of improved phase and amplitude information and reduction in noise.
	For claim 5, Georges discloses the method of claim 2, wherein the different coherence characteristics comprise a plurality of temporal coherence characteristics ([14, 50-52]: e.g. different synchronizations). 
	For claim 6, Georges discloses the method of claim 2, wherein the Fourier transform of the collective image further comprises a main lobe located centrally within the Fourier transform of the collective image ([12, 61-67]: a central component 342 and side lobes 344, 346 that are the Fourier transform 340 of the interference image 280. 
	For claim 7, Georges discloses the method of claim 6, wherein each side lobe is non-overlapping with the main lobe, the other side lobes, and complex conjugates of each side lobe ([12, 19-23]: The components 310, 312, 314 include a central lobe 310 comprising the autocorrelation of the complex pupil information, one side lobe 312 that is the complex pupil information, and the opposite side lobe 314 that is the complex conjugate.). 
	For claim 9, Georges discloses the method of claim 2, wherein each reference beam interferes with at least a portion of the interaction light and does not interfere with the other reference beams ([14, 9-15]: In the example shown, the blue beam 438 and the green beam 428 are shown to be combined by a beam splitter 404 so as to yield a GB beam 406. The GB beam 406 is further combined with the red beam 418 by a beam splitter 408 so as to yield an RGB beam 402. The RGB beam 402 can then be utilized as a reference/illumination beam for imaging). 
	For claim 10, Georges discloses the method of claim 2, wherein the illumination beam comprises light having a plurality of different coherence characteristics ([13, 51-52]: A coherent light source 410 is depicted as generating an output beam 412 having a red (R) component. [13, 62-64]: Similarly, a coherent light source 420 is depicted as generating an output beam 422 having a green (G) component.) and a plurality of different polarization characteristics ([12, 11-16]: FIG. 5 further shows a polarizer 306 accompanying this lens. The polarizer provides polarization but is not necessary. In some embodiments, for example, other polarization optics and/or a laser that output a polarized laser is used). 
	For claim 11, Georges discloses the method of claim 2, wherein each reference beam originates from a source that also generates a portion of the illumination beam ([11, 8-12]: The reference beam 240 emerging from the beam splitter 214 can be directed to the beam splitter 232 (e.g., by a mirror 242) as a beam 244. At least a portion of the reference beam 244 can be redirected to the imaging sensor 250 as a reference beam 246 along with the ray envelope 236.). 
	For claim 12, Georges discloses the method of claim 2, wherein directing at least some of the interaction light to the imaging sensor comprises selectively blocking a portion of the interaction light at a pupil ([10, 61-66]: The diverging ray envelope 224 is depicted as being provided to an assembly of imaging optics (e.g., an aperture or mask 226 and an imaging lens 228) so as to yield a converging ray envelope 236 focused at an imaging plane of the imaging sensor 250.).
For claim 13, George discloses the claimed limitations as discussed for corresponding limitations in claim 2.
	For claim 16, Georges discloses the  imaging system of claim 13, wherein the reference system comprises one or more optical fibers configured to receive each reference beam and propagate each reference beam to the at least one lens along a path parallel to and displaced from the target beam ([10, 2-5]: By way of non-limiting examples, FIG. 3A shows that in some embodiments, a signal from a camera 120 can be transferred to a projector 130 via path that includes a wire 140 (transmission line, cable, etc.). Optical fibers are a well known substitutable signal transmission means).
	For claim 17, Georges discloses the imaging system of claim 13, wherein the collective image is formed at an imaging plane, and wherein the image sensor is positioned at the imaging plane (Fig. 4:  imaging sensor 250). 
	For claim 18, Georges discloses the imaging system of claim 17, wherein the location of each side lobe within the imaging plane is determined by the displacement of the corresponding reference beam relative to the target beam ([16, 10-15]: As described herein and in U.S. application Ser. No. 13/308,110, a pupil mask of a camera, along with a reference beam (representative of a delta-function in frequency or Fourier space) can yield a three-lobe structure in frequency (e.g. Fourier) space.). 
	For claim 19, Georges discloses the imaging system of claim 13, wherein the imaging sensor comprises at least one of a charge-coupled device, a complementary metal-oxide-semiconductor (CMOS) sensor, or an N-type metal-oxide-semiconductor (NMOS) sensor ([11, 2-7]: This imaging sensor may comprise an array of detectors such as a CCD or CMOS detector array.).
	For claim 20, Georges discloses the imaging system of claim 13, further comprising a non-transitory computer readable medium configured to allow storage of the collective image ([24, 32-37]: The results of the disclosed methods and tasks may be persistently stored by transforming physical storage devices, such as solid state memory chips and/or magnetic disks, into a different state.). 
	For claim 21, Georges discloses the imaging system of claim 20, further comprising one or more processors in communication with the non-transitory computer readable medium ([24, 16-20]: Some or all of the methods and tasks described herein may be performed and fully automated by a computer system.), the one or more processors configured to create a 3D high-dynamic-range image based at least in part on the phase information in the plurality of side lobes. 
	

Response to Arguments
Applicant's arguments filed 01 July 2022 have been fully considered but they are not persuasive. Georges discloses and having temporal or spatial information corresponding to the object ([11, 49-55] An intensity image (e.g., an image 280 that includes phase information 264 encoded in interference fringes that result from interference of an intensity image 282 of an object.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485